Citation Nr: 0705370	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for left knee 
arthritis due to meniscectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO continued a 10 percent 
disability rating for service-connected left knee disability.  
In July 2004 and October 2005, the Board remanded the 
veteran's claim for additional development.  Following the 
latest remand, the Appeals Management Center (AMC) awarded a 
separate rating for instability of the left knee with an 
evaluation of 10 percent.  Accordingly, the issues are now 
characterized as stated on the title page.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis with symptoms of pain, tenderness, 
varus laxity, and slight instability; functional loss equates 
to flexion no worse than 110 degrees with full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left knee arthritis due to medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5019, 5260, 
5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through January 2002, July 2004, and 
February 2006 notice letters, the RO notified the veteran and 
his representative of the legal criteria governing his 
claims.  By a June 2006 notice letter, the RO provided the 
veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In a supplemental statement of the case 
(SSOC) in September 2006, the RO notified them of the 
evidence that had been considered in connection with his 
claims and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the January 2002, July 2004, and 
February 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency.  The RO would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran to provide it with any evidence and information he 
had pertaining to his appeal.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the RO properly re-
adjudicated the claims in September 2006, which followed the 
June 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in St. 
Louis, Missouri.  Additionally, in April 2001, March 2002, 
March 2005, and August 2006, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Furthermore, the veteran was afforded a 
hearing before the Board in March 2004, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in September 2000.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's left knee disability is currently rated for 
bursitis under Diagnostic Code 5019.  Bursitis is to be rated 
under Diagnostic Code 5003 as degenerative arthritis.  
38 C.F.R. § 4.71a (2006).  Under this diagnostic code, the 
disability is rated on the basis of limitation of motion of 
the affected joint.  The criteria for limitation of flexion 
of the leg are found under Diagnostic Code 5260.  A 
noncompensable (zero percent) rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  
Limitation of extension of the leg is also ratable.  A 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).)

As noted above, the veteran has been awarded a separate 
rating for instability of the left knee under Diagnostic 
Code 5257.  The criteria for that diagnostic code provides 
for a 10 percent rating for slight recurrent subluxation or 
lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  Accordingly, the Board will address both of the 
veteran's left knee evaluations.  See VAOPGCPREC 23-97 (July 
1, 1997); VAOPGCPREC 9-08 (Aug. 14, 1998) (holding that 
38 C.F.R. § 4.71a authorizes separate ratings for arthritis 
and instability).

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in August 2006.  The examination 
report reflects complaints of pain and tenderness.  It was 
reported that the veteran utilized a cane to walk and that 
his knee gave out twice in the past year.  Range of motion 
was shown to be 0 to 135 degrees with pain at the extremes.  
Weakness and fatigability was shown on activity but the 
examiner reported that there was no incoordination, flare-
ups, or loss of range of motion due to pain.  The examiner 
reported that there were 15 degrees of varus laxity with 
slight muscle atrophy.  There were no signs of crepitus or 
effusion.  Lachman's test and drawer signs were negative.  A 
diagnosis of osteoarthritis of the left knee was provided.

Based on the information provided in the August 2006 
examination report, the veteran's current ratings concerning 
his left knee are appropriate and an increase is not 
warranted.  The veteran's range of motion findings do not 
rise to even a compensable degree for limitation of flexion 
or extension.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 
5261).  Thus, the current 10 percent rating for left knee 
disability based on limitation of motion is proper and 
already takes into account the effects of painful motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  The separate 10 percent rating under 
Diagnostic Code 5257 is also appropriate.  There is no 
indication that the veteran suffers from moderate or severe 
instability of the left knee.  Because the veteran reported 
that his left knee has given out, it appears that the 
instability of his left knee now approximates a compensable 
level of disability and no more.  38 C.F.R. § 4.71a 
(Diagnostic Code 5257).

The previous VA examinations do not support increased 
ratings.  The March 2005 report showed range of motion from 0 
to 133 degrees.  During that examination, the examiner could 
not produce any instability upon medial and lateral stressing 
of the joint.  In March 2002, the veteran showed range of 
motion from 0 to 140 degrees on examination.  Pain was 
evidenced at 110 degrees of flexion.  The examiner reported 
that there was no instability present.  The April 2001 
examination revealed full extension and flexion to 110 
degrees.  There was no pain and no excessive laxity on 
lateral and medial collateral ligaments.  Finally, the 
treatment records from the St. Louis VAMC show regular 
treatment for left knee pain.  However, the records do not 
provide any additional evidence that indicates that the 
veteran's left knee is more disabling than currently rated.

The Board notes that separate ratings may be assigned for 
both limitation of flexion and limitation of extension.  
VAOPGCPREC 9-2004 (Sep. 17, 2004).  However, as the veteran's 
range of motion has been shown to be no worse than full 
extension and flexion to 110 degrees, separate ratings are 
not for application.  The Board has also considered the 
applicability of a higher rating for the veteran's left knee 
under other diagnostic codes.  However, because ankylosis, 
dislocated cartilage, joint effusion, or impairment of the 
tibia or fibula has not been clinically shown in the left 
knee, a rating is not in order under Diagnostic Codes 5256, 
5258, or 5262.  See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left knee disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected left knee disabilities.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
left knee disabilities are more severely disabling than they 
are currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for ratings in excess of 10 percent for left knee arthritis 
due to meniscectomy or instability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for left knee arthritis due to 
meniscectomy is denied.

An increased rating for instability of the left knee is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


